DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elevator door column must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 16 and 17 are objected to because they are dependent on a cancelled claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite “an elevator door column that frames and supports the landing door,” it is unclear how the column is supporting the door. 
Claim 9 recites “a landing” and “a landing door”, it is unclear if these are the same structures already recited in claim 7. Claim 16 may have the same issue. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7, 9-13, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Applicant’s cited prior arts Hayashi et al. (JPH1036023 A) in view of Volpe (WO 02081353 A1). Hayashi discloses an elevator component access cabinet (fig. 1) comprising: 
Re claim 1, a housing (9,3) having an access door (9); the housing installable in part of an elevator door column that frames and supports a landing door (7) of an elevator system (fig. 4 shows a rectangular frame indicated by 6 that supports the door 7 and door 9, the column is construed as the space enclosed by door 9); a sliding element (slide engagement between 13 and 16) contained within the housing; and at least one elevator component (10) pivotably mounted to the sliding element about a first pivot (16), wherein the sliding element is movable between a first state (first state shown as solid lines in fig. 1) and a second state (second state shown as both phantom and solid lines in fig. 3), and wherein when in the first state, the at least one elevator component is stowed within the housing and in the second state the at least one elevator component is located outside of the housing (by inspection, fig. 3 shows the component 10 located outside of the housing when in the position of the solid line), and the at least one elevator component is pivotable about the first pivot to enable access to the at least one elevator component (fig. 1 and 3), wherein in the second state the at least one elevator component extends in a landing area proximate the landing door (by inspection, sliding component 10 forward in fig. 3 would move it pass the door column and into the landing area proximate the landing door).
Re claims 2, 11, wherein the housing has a length (fig. 1: measured in the vertical direction) and a width (fig. 1: measured in the horizontal direction), wherein the length is longer than the width (fig. 1).
Re claims 3, 12, wherein the length is at least twice as long as the width (fig. 1).
Re claims 4, 13, 18, wherein the access door is pivotably mounted to the housing by a second pivot (9 is a door, which rotates on a pivot to an open position in fig. 1).
Re claims 6, 15, 20, wherein the at least one elevator component comprises at least one of an elevator control board, a fuse, a breaker, a plug, an inspection panel, a battery, a transformer, an electrical distribution panel, and wiring (10 is described as a control board).
Re claim 7, a landing having a landing door (7) arranged within an elevator door column that frames and supports the landing door (fig. 4 shows a rectangular frame indicated by 6 that supports the door 7 and door 9, the column is construed as the space enclosed by door 9); an elevator component access cabinet (8) having a housing (9,13) having an access door (9), a sliding element (slide engagement between 13 and 16) contained within the housing, and at least one elevator component (10) pivotably mounted to the sliding element about a first pivot (16), wherein the sliding element is movable between a first state (first state shown as solid lines in fig. 1) and a second state (second state shown as phantom lines in fig. 1), and wherein when in the first state, the at least one elevator component is stowed within the housing and in the second stale the at least one elevator component is located outside of the housing (fig. 1), and the at least one elevator component is pivotable about the first pivot to enable access to the at least one elevator component (fig. 1 and 3), wherein in the second state the at least one elevator component extends in a landing area proximate the landing door (by inspection, sliding component 10 forward in fig. 3 would move it pass the door column and into the landing area proximate the landing door).
Re claims 9, 16, further comprising a landing having a landing door (7), wherein the elevator component access cabinet is located adjacent the landing door (fig. 1).
Re claims 10, 17, wherein at least one of the housing and the access door are an aesthetic feature of the elevator system (9 is an aesthetic feature with a planar surface).
While it is construed that Hayashi discloses the housing and position of the component in the second state, Volpe further teaches and elevator assembly (fig. 5) wherein:
Re claims 1, 7, the housing (60) installable in part of an elevator door column (22) that frames and supports a landing door (26) of an elevator system (fig. 5), wherein in the second state (state shown in fig. 5) the at least one elevator component (31) extends in a landing area proximate the landing door (21).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a housing at the elevator door column, as taught by Volpe, for closer proximity to the rest of the elevator structures. This would allow the operator to make control changes and easily monitor the impact of the changes. Moving the component to extend into a landing area in the second state would improve access for the operator and eliminate the chance of the accidently dropping working tools into the hoistway.

Claims 5, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited prior art Hayashi et al. (JPH1036023 A) in view of Volpe (WO 02081353 A1). Hayashi as modified discloses an elevator component access cabinet (as cited above). Hayashi as modified does not clearly disclose:
Re claims 5, 14, 19, further comprising a lock arranged to secure the access door to the housing when the sliding element is in the first state.
Examiner takes Official Notice that this feature is known in the art. It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a lock on the access door to prevent unwarranted access to the sensitive elevator components.

Response to Arguments
Applicant's arguments filed on 8/8/2022 have been fully considered but they are not persuasive. 
On pages 5-9, Applicant argues Hayashi does not teach the claimed cabinet housing. The cabinet is installed within a frame of a landing door at the landing and not arranged in the elevator shaft. Whereas Hayashi’s control panel is installed to a guide rail positioned in the hoistway. The control panel does not extend into the landing but only extends to the door pocket. Examiner respectfully disagrees. The claims do not state that the elevator component could not extend into the shaft. Hayashi fig. 4 shows the elevator door column construed as the rectangular frame surrounding elevator door 7 and housing door 9. The housing is positioned adjacent to the elevator door 7. Hayashi fig. 3 shows the second state where the component 10 is extending parallel with the slot 13 prior to turning 90 degrees indicated by phantom lines. At least in this extended state, a portion of component 10 is positioned over the landing. By inspection of figs. 1 and 4, the depth of the component 10 is long enough to reach into the landing area. The Volpe reference is introduced to further teach these features. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654